Citation Nr: 1034233	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim for entitlement to service connection for 
fractured right knee with surgical removal of the patella, to 
include whether the condition was incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The February 1970 rating decision that denied service 
connection for fractured right knee because the condition was the 
result of the Veteran's own willful misconduct and not incurred 
in the line of duty, was not appealed and is final.

2.  The Veteran's May 1972 claim for service connection for 
removal of the right knee cap was abandoned.    

3.  Service personnel records associated with the claims file 
since the February 1970 rating decision are either duplicative or 
not relevant to the claim.

4.  Additional evidence associated with the claims file since the 
February 1970 rating decision is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and/or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for fractured right 
knee with surgical removal of the patella.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The RO provided notice to the Veteran in a March 2006 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claim for 
service connection.  In August and November 2006 letters, also 
issued prior to the decision on appeal, the Veteran was notified 
of the need to submit new and material evidence to reopen his 
claim; this letter also advised the Veteran of the basis for the 
prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Both letters advised as to what information and evidence must be 
submitted by the Veteran, and the types of evidence that will be 
obtained by VA.  The August 2006 letter also provided the Veteran 
with notice of the information and evidence needed to establish a 
disability rating and an effective date for his claimed 
disability. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, and a VA 
examination report.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for fractured right knee was previously denied 
by rating decision in February 1970.  The claim was denied 
because the fractured right knee was due to the Veteran's own 
willful misconduct and not incurred in the line of duty.  In a 
July 1970 letter, the Veteran disagreed with statements made by 
an investigator during an in-service informal investigation.  VA 
subsequently sent the Veteran a letter instructing him that if he 
wished to appeal VA's decision he should inform the RO.  The 
Veteran did not appeal the February 1970 decision.  

In May 1972, the Veteran filed a claim for service connection for 
removal of the right knee cap.  Later that month, VA sent the 
Veteran a letter advising him that his right knee claim had 
previously been denied because it was the result of willful 
misconduct.  The letter advised the Veteran to submit evidence to 
support his claim and examples of such evidence were provided.  
The letter indicated that the evidence must be received within 
one year or the benefits would not be payable on the basis of the 
pending claim.  No evidence or correspondence was received within 
one year after the letter was issued; thus, the claim is 
considered abandoned.  See 38 C.F.R. § 3.158.    

The evidence received since the February 1970 decision includes 
service personnel records, a VA examination report, and 
statements by the Veteran. 

The Board is aware that when relevant official service department 
records are received after VA first denies a claim, new and 
material evidence is not required to reopen the claim; instead, 
the claim is decided on the merits.  See 38 C.F.R. § 3.156(c).  
In this case, service personnel records were received after the 
February 1970 denial of the claim.  Some of these records were 
duplicative.  Of the service records that were not duplicates, 
none were relevant to the issue at hand - whether the Veteran's 
right knee disability was due to misconduct.  As the service 
records are not relevant, new and material evidence is required 
in this case.  Moreover, the new service personnel records are 
not material to the claim as they do not address the reason the 
claim was denied.  

The Veteran was afforded a VA examination in April 2006.  The 
examiner diagnosed status post right patella fracture requiring 
patellectomy, November 1968, with mild degenerative changes of 
the right knee clinically.  Regarding the initial injury to the 
right knee, the Veteran reported that in November 1968 he was out 
on liberty, became intoxicated, engaged in an altercation, and 
eventually attempted to flee from the shore patrol.  He then fell 
on his right knee and fractured his patella.  

In his May 2007 notice of disagreement, the Veteran reported that 
during service he was having a few cocktails and a guy came over 
and had words with him.  The Veteran then reportedly left the 
area as he was uncomfortable and thought bodily harm would come 
to him if he stayed.  On his way back to the ship he noticed guys 
coming after him.  The next thing he remembered was waking up in 
the hospital the next day.  

The statements by the Veteran are similar to statements of record 
at the time of the last denial of this claim.  For example, a 
November 1968 police report notes that the Veteran ran from the 
shore patrol and injured his knee trying to jump a fence.  In a 
March 1969 typed statement, the Veteran relayed that on the night 
in question he was drinking alcoholic beverages and was feeling 
"pretty good" when he got into a fight with some merchant 
marine and the shore patrol eventually arrived on the scene.  The 
bases for the RO's prior determination of willful misconduct were 
his actions in evading apprehension by the shore patrol and being 
in a drunken state when injured.  As the statements by the 
Veteran are cumulative of statements of record at the time of the 
last final denial, the statements are not new and material.  

As the additional evidence fails to show that the Veteran's 
injury was not the result of his own willful misconduct, the 
Board concludes that new and material evidence has not been 
received to reopen the Veteran's claim.


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for fractured right knee with 
surgical removal of the patella is not reopened, and the appeal 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


